DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of the Group II method invention (claims 9-15) in the reply filed on 12/6/2021 remains acknowledged.  The traversal arguments were found non-persuasive and the requirement made FINAL in the previous 1/31/2022 Office action.
Claims 1-8 and 16-20 remain withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
More particularly applicant does not appear to have had possession of a “learning algorithm” as claimed to be capable of performing the functions recited throughout claims 11-15.  The “learning algorithm” is described in the written description in only very broad terms, such as “may comprise one or more learning algorithms stored in the memory of the controller, such as one or more machine learning algorithms and/or deep neural networks” without any description of any specific learning algorithm steps that achieve “learning” as well as all of the other claimed functions.  The functions claimed and disclosed as being achieved by the learning algorithm amount to a description of the outcome, not a means for achieving that outcome as is required to establish possession of computer-implemented means-plus-function limitations (See MPEP 2181 II B).1
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 9 limitation “responsive to determination of a skip shift condition that is indicative of non-sequential gear shift gear” (claim 9) is unclear in numerous respects.  It is unclear which, if any, of the claimed elements or steps are to be “responsive” or conduct a response.  It is unclear whether “condition that is indicative” is to limit the claim to an actual shift skip having being performed, to a future shift, a certain likelihood of a shift or some other meaning.  “gear shift gear” is unclear as to whether a shift action or a type of gear is being claimed.  Claims 10-15 depend from claim 9 and are thus similarly rejected. 
Further regarding claims 11-15, it is unclear whether there is sufficient “learning algorithm” disclosure that is adequate to perform all the claimed functions.  See also the 35 USC 112(a) written description rejection elsewhere above, MPEP 2181 II (B) and MPEP 2181 III, which state “if it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pregnolato US9016154 in view of Neelakantan US 8402859.
Pregnolato suggests applicant’s version of claims 9-11 and 13-15 as previously filed on 12/6/2021 in the manner described in the previous 1/31/2022 Office action, which is incorporated herein by reference.
Regarding the newly added claim 9 limitations requiring a non-sequential gear shift skip that disengages one gear to engage another gear that is not consecutive with the one gear, such a modification of Pregnolato would have been obvious in view of the teachings of Neelakantan.  More particularly, Neelakantan teaches that it was well known to be desirable/obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to skip shift in a non-consecutive gear change for the purpose of optimizing acceleration to driving conditions, e.g., “fifth gear to second gear skip-downshift which may occur when there is a need for very quick vehicle acceleration”(col.7, ll.5-15).  
Regarding the newly added “learning algorithm” limitations of claims 11 and 13-15, such limitations appear to be suggested by the art in as much as applicant’s invention can be understood (see 35 USC 112 rejections).2 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pregnolato US9016154 in view of Neelakantan US 8402859 and Nedachi US 20120298466.
Claim 12.  The Pregnolato adjusting of gear disengagement/engagement/shifting is not expressly stated to use an oil temperature of the transmission as an input.  However, Nedachi teaches that was well known for a transmission that shifts via barrel cam (39b) to do so in response to an oil temperature of the transmission for the benefit optimizing shifting to oil temperature/viscosity changes (see written description to include, inter alia, para.0166).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658        




                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2181 II B states, in part, “An algorithm is defined, for example, as ‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’ Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945”.  MPEP 2181 II B further states “In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").
        
        2 As noted in the 35 USC 112 rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to the “learning algorithm” claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).